DETAILED ACTION

The following FINAL Office action is in response to Amendment filed on September 14, 2022 for application 15715370.

Acknowledgements

Claims 12, 14-15, 17, 19-20 and 22 are pending.
Claims 12, 14-15, 17, 19-20 and 22 have been examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments

In response to Applicant’s arguments under 35 USC § 103, Applicant argues that the combination of references Ruff and Morrison does not disclose obfuscating data during exchange of electronic interactions and capturing and processing a transaction request and creating a data set for the transaction based on the processed data. Applicant argues that a hindsight analysis is being conducted based on the Applicant’s Specification. Examiner respectfully disagrees as Ruff consists of messaging service that enables communication between parties without disclosing their private information. Ruff discloses in paragraph 0110 where senders transmit interaction requests and they are captured by the interaction server. The interaction requests sent by users or senders can comprise an address, a payload or access code and are processed by an authentication/identification module. Once senders are authenticated, their requests can be passed to an authorizer module otherwise they can be rejected, flagged or deleted. Also, Morrison discloses different types obfuscations on data such as removing PII in paragraphs 0180 and 0193 and anonymization of message content in paragraph 0200.
Applicant further argues that neither Ruff nor Morrison teach or disclose “receive a request to reduce a level of obfuscation of the at least one data item; based on a determination that the user preference is to not provide the at least one data item at the level of requested obfuscation to the destination, abort the transaction request in response to the request; and based on a determination that the user preference is to provide the at least one data item at the level of requested obfuscation to the destination, provide the updated transaction request having the level of requested obfuscation to the destination.” Examiner respectfully disagrees as Morrison discloses in other paragraphs such as paragraphs [0162]- [0164], where the request to publish the content to trigger publishing the content to third party sites (i.e. Facebook, etc.), in an initial “anonymized” view where PII is shielded from exposure to those outside the dialog members.  A request to publish can include a request for a public view which includes PII – which could be considered a request to de-obfuscate the data.  The members can then be queried to determine if they authorize it which is the claimed user preference. Now if it is authorized, then PII is included.  If it’s not authorized, then PII is not included and the conversation remains private, only accessible to dialog members eventually aborting the transaction to make public. Examiner believes Morrison is sufficient to disclose the pending claims 12, 17 and 22.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 14-15, 17, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ruff et al. (US 2016/0105776 A1) in view of Morrison et al. (US 2017 /0353423 A1)
Regarding Claims 12, 17 and 22, Ruff discloses a transaction processing system comprising: a processor communicatively coupled to a computer readable storage medium having data stored therein representing software executable by the processor, the software including instructions to: (¶0110, ¶0111, ¶0113).
- capture, by an abstraction layer executing on the processor, a transaction request and process the transaction request, wherein processing the request includes authenticating a source of the transaction request (¶0110)
- create, by the abstraction layer, a data set for the transaction processing of the transaction request, the data set including financial data of a customer requesting the transaction (abstract, ¶0019, ¶0056, ¶0070, ¶0080-¶0081)
- determine a destination of the transaction request (¶0120, ¶0121)
Ruff does not disclose obfuscate at least one data item in the data set, wherein the at least one data item and a type of obfuscation are determined based at least in part on the destination of the transaction request; create an updated transaction request including the data set having the obfuscations; and provide the updated transaction request to the destination, receive a request to reduce a level of obfuscation of the at least one data item, based on a determination that the user preference is to not provide the at least one data item at the level of requested obfuscation to the destination, abort the transaction request in response to the request; and based on a determination that the user preference is to provide the at least one data item at the level of requested obfuscation to the destination, provide the updated transaction request having the level of requested obfuscation to the destination.
Morrison however discloses:
- obfuscate at least one data item in the data set, wherein the at least one data item and a type of obfuscation are determined based at least in part on the destination of the transaction request and upon a user preference, wherein the user is the customer requesting the transaction and wherein the user is identified based upon the extracted data (Fig. 21; ¶0180, ¶0193, ¶0198-¶0200, ¶0202-¶0205)
- create an updated transaction request including the data set having the obfuscations (¶0198-¶0199, ¶0206)
- provide the updated transaction request to the destination (¶0206)
- receive a request to reduce a level of obfuscation of the at least one data item (¶0162-¶0164)
 - based on a determination that the user preference is to not provide the at least one data item at the level of requested obfuscation to the destination, abort the transaction request in response to the request; and (¶0162-¶0164)
- based on a determination that the user preference is to provide the at least one data item at the level of requested obfuscation to the destination, provide the updated transaction request having the level of requested obfuscation to the destination (¶0162-¶0164)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system/medium of Ruff to include obfuscate at least one data item in the data set, wherein the at least one data item and a type of obfuscation are determined based at least in part on the destination of the transaction request; create an updated transaction request including the data set having the obfuscations; and provide the updated transaction request to the destination, receive a request to reduce a level of obfuscation of the at least one data item, based on a determination that the user preference is to not provide the at least one data item at the level of requested obfuscation to the destination, abort the transaction request in response to the request; and based on a determination that the user preference is to provide the at least one data item at the level of requested obfuscation to the destination, provide the updated transaction request having the level of requested obfuscation to the destination, as disclosed in Morisson, in order to provide a network-based communication amongst individuals, with variable and/or association-based privacy (see Morrison ¶0002).

Regarding Claims 14 and 19, Morrison discloses wherein the type of obfuscation include one of a removal of the at least one data item, a replacement of the at least one data item with a random data of a same type, a replacement of the at least one data item with generalized information, and a replacement of the at least one data item with pseudo- anonymized information (¶0234, ¶0238, ¶0240, ¶0241, ¶0260).
Regarding Claims 15 and 20, Ruff discloses wherein the destination is one of a customer associated with the transaction request, a counter party associated with the transaction request, a trusted third party, and a public party (¶0123).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685       

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685